           Case: 17-17492, 01/30/2020, ID: 11579051, DktEntry: 50, Page 1 of 1
        Case 1:15-cv-00683-JAM-SKO Document 126 Filed 01/30/20 Page 1 of 1
                     UNITED STATES COURT OF APPEALS
                                                                     FILED
                            FOR THE NINTH CIRCUIT
                                                                     JAN 30 2020
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS




 DESIREE MARTINEZ,                              No. 17-17492

                Plaintiff - Appellant,
                                                D.C. No. 1:15-cv-00683-JAM-MJS
   v.                                           U.S. District Court for Eastern
                                                California, Fresno
 CITY OF CLOVIS; et al.,
                                                MANDATE
                Defendants - Appellees.


         The judgment of this Court, entered December 04, 2019, takes effect this

date.

         This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT

                                                By: Nixon Antonio Callejas Morales
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7
